Citation Nr: 1815891	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962, January 1967 to August 1973, and August 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file. 

In an October 2016 statement, the Veteran asserted that his PTSD symptoms impact his ability to work.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009) (holding that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when expressly raised by the Veteran or reasonably raised by the record).  However, the RO adjudicated the TDIU claim in an August 2017 rating decision.  The Veteran has not appealed that decision to the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was last afforded a VA examination to evaluate his PTSD symptoms in March 2015 - approximately 3 years ago.   In addition, the Veteran asserts that his disability has become more debilitating.  See October 2016 Correspondence.  As such, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a VA examination to determine the current nature and severity of his PTSD.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

